Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanto Auto Works Ltd et al. (JP 2011-159204 A).
Referring to claim 1, Kanto Auto Works Ltd et al. discloses a plurality of sensors that are mounted to a body of an operator and outputs a plurality of pieces of sensor information about a body motion acting on an operation target through contact with the operation target by the body (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6); a motion verification portion that combines and verifies the plurality of sensor information to recognize the specific body motion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6); a signal determination portion that determines whether an operation content of the operator is normally performed based on the body motion recognized by the motion verification portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6); and a report portion that reports a determination result of the signal determination portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6).
Referring to claim 2, Kanto Auto Works Ltd et al. discloses further comprising: a Signal processing portion that generates a plurality of sensor information signals digitized by processing the plurality of sensor information (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6), wherein the motion verification portion recognizes the specific body motion by combining the plurality of sensor information signals generated in the signal processing portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6), the signal determination portion determines whether the operator motion of the operator is normally performed by comparing the body motion around a motion time verified by the motion verification portion to a predefined body motion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6), and the report portion displays a determination result of the signal determination portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6).
Referring to claim 3, Kanto Auto Works Ltd et al. discloses further comprising: a transmitter that wirelessly transmits the plurality of sensor information signals generated in the signal processing portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6); and a receiver that receives the sensor information signals wirelessly transmitted from the transmitter and transmits the sensor information signals to the motion verification portion (paragraph 0036-0044, 0057, 0061-0066, Figs 1-6).
Referring to claim 4, Kanto Auto Works Ltd et al. discloses further comprising: a Signal combination portion that combines the plurality of sensor information signals into a composite signal (paragraphs 0061-0072), wherein the transmitter wirelessly transmits the sensor information signals combined in the signal combination portion as a single wireless signal (paragraphs 0061-0072), and the receiver decomposes the received single wireless signal to the sensor information signals provided with times and then transmits the sensor information signals to the motion verification portion (paragraphs 0061-0072).
Referring to claim 5, Kanto Auto Works Ltd et al. discloses wherein the plurality of sensors are built in a glove shaped wearable object for the body (paragraphs 0037 & 0040).
Referring to claim 6, Kanto Auto Works Ltd et al. discloses wherein the sensor built in the wearable object detects any one of a pressure, a sound and an acceleration (paragraphs 0037 & 0040). 
Referring to claim 7, Kanto Auto Works Ltd et al. discloses wherein the motion verification portion combines and verifies the plurality of pieces of sensor information, captures a characteristic Signal generated by a specific operation of an operator, and simultaneously detects the characteristic signals in a specific time range to identify the operation content of the operator and to thus recognize the specific body motion (paragraphs 0037 & 0040).
Referring to claim 8, Kanto Auto Works Ltd et al. discloses wherein the sensors built in the wearable object include at least a microphone that detects an operation sound of a fingertip of the operator and a pressure sensor that detects a pressure of a fingertip operation of the operator (paragraphs 0037 & 0040), wherein the signal processing portion synchronizes times of the plurality of pieces of sensor information including the operation sound of the fingertip and the pressure of the fingertip operation (paragraphs 0037 & 0040). 
Referring to claim 9, Kanto Auto Works Ltd et al. discloses wherein the microphone built in at least one of fingertips of five fingers of the glove shaped wearable object for a body to detect a sound characteristic of the operation content (paragraphs 0037 & 0040).
Referring to claim 10, Kanto Auto Works Ltd et al. discloses wherein when the pressure sensor or acceleration sensor built in the fingertip detects a signal characteristic of an identical operation content in a fixed range of a detection time of a sound detected by the microphone built in the fingertip, the motion verification portion identifies the operation content of the operator and recognizes the specific body motion (paragraphs 0037 & 0040).
Referring to claim 11, Kanto Auto Works Ltd et al. discloses wherein the microphone is built in at least two positions of the glove shaped wearable object for the body (paragraphs 0037 & 0040), the motion verification portion identifies the operation sound based on a difference in volume and a difference in propagation property between a first microphone sound of a first place near a location where the operation sound is generated and a second microphone sound of a second place different from the first place to identify the operation content of the operator (paragraphs 0037 & 0040).
Referring to claim 12, Kanto Auto Works Ltd et al. discloses wherein the sensors built in the wearable object include pressure sensors built in at least palm sides of a thumb and an index finger of the operator (paragraphs 0037, 0040, 0061-0072), and the pressure sensors detect the operation target when the operation target is gripped by the thumb and the index finger (paragraphs 0037, 0040, 0061-0072).
Referring to claim 13, Kanto Auto Works Ltd et al. discloses wherein when assuming that the multiple sensors detect signals characteristic of the same operation, the motion verification portion corrects a difference between sensing times of the sensors to reset synchronization of times of the sensors (paragraphs 0037, 0040, 0061-0072).
Referring to claim 14, Kanto Auto Works Ltd et al. discloses a plurality of sensors mounted to a hand of the operator and outputting a plurality of pieces of sensor information signals about a motion of the hand acting on an operation target through contact with the operation target by the hand (paragraphs 0037, 0040, 0061-0072), wherein the plurality of sensors synchronize times of the plurality of sensor information signals and wirelessly transmit the Signals as a single wireless signal (paragraphs 0037, 0040, 0061-0072).
Referring to claim 15, Kanto Auto Works Ltd et al. discloses wherein the plurality of sensors detect any one of a pressure, a sound, and an acceleration combine the plurality of sensor information signals into a composite signal and transmit the composite signal to an outside as the single wireless signal (paragraphs 0037, 0040, 0061-0072).
Referring to claim 16, Kanto Auto Works Ltd et al. discloses wherein the plurality of sensors include at least a microphone that detects an operation sound of the fingertip of the operator and a pressure sensor that detects a pressure of a fingertip operation of the operator (paragraphs 0037, 0040, 0061-0072).
Referring to claim 17, Kanto Auto Works Ltd et al. discloses wherein the microphone is built in at least one fingertip of five fingers of the hand of the operator to detect a sound characteristic of an operation content (paragraphs 0037, 0040, 0061-0072).
Referring to claim 18, Kanto Auto Works Ltd et al. discloses wherein the plurality of sensors include at least pressure sensors built in palm side surfaces of a thumb and an index finger of the operator (paragraphs 0037, 0040, 0061-0072), and the pressure sensors detect the operation target when the operation target is gripped by the thumb and the index finger (paragraphs 0037, 0040, 0061-0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715